DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 9 of U.S. Patent No. 11239709. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/588,531
US 11,239,709
Claim 1:
A power transmitter for wireless power transfer at an operating frequency selected from an operating frequency range, the power transmitter powered by an external power supply, the power transmitter comprising: a transmitter controller including a pulse width modulation (PWM) signal generator configured to determine and select the operating frequency from the operating frequency range, the transmitter controller configured to provide power control signals to the external power supply and control a power level of an alternating current (AC) power signal for transmission to a power receiver; an inverter circuit configured to convert a direct current (DC) input power to the AC power signal; a transmitter coil configured to transmit the AC power signal to the power receiver; and wherein the external power supply is configured to generate the DC input power based on the power control signals and provide the DC input power to the inverter circuit, wherein the external power supply comprises: a voltage regulator, and a power supply controller configured to: (i) receive the power control signals; (ii) generate voltage regulation instructions for altering a DC voltage of the DC input power, wherein the voltage regulation instructions comprise one or more instructions to select the DC voltage of the DC input power, and wherein the DC voltage is selected from one or more preset DC voltage levels comprising a first DC voltage level that is electrically associated with a first AC power signal level and a second DC voltage level that is electrically associated with a second AC power signal level; and (iii) provide the voltage regulation instructions to the voltage regulator to control the DC voltage of the DC input power, and wherein a frequency shift is determined such that an alternating current (AC) output power level is greater than the first AC power signal level and less than the second AC power signal level.
Claim 2: The power transmitter of claim 1, wherein the operating frequency range is about 87 kilohertz (kHz) to about 205 kHz.
Claim 7: The power transmitter of claim 1 further comprising a ferrite core comprising at least a top surface that defines a cavity, and wherein the transmitter coil comprises at least one layer of wound Litz wire and at least a top face, and wherein the transmitter coil is positioned within the cavity such that the ferrite core substantially surrounds all but the top face of the transmitter coil.
Claim 1:
A power transmitter for wireless power transfer at an operating frequency selected from an operating frequency range, the operating frequency range being about 87 kilohertz (kHz) to about 205 kHz, the power transmitter comprising: a control and communications unit configured to provide power control signals to a power supply external to the power transmitter and control a power level of a power signal for transmission to a power receiver, wherein the control and communications unit includes a pulse width modulation (PWM) signal generator for determining and selecting the operating frequency from the operating frequency range; an inverter circuit configured to receive a direct current (DC) power and convert the DC power to a power signal; a coil structure configured to transmit the power signal to the power receiver, the coil structure comprising at least one layer of wound Litz wire, wherein the coil structure has at least a top face; and a shielding structure comprising a ferrite core and defining a cavity, the cavity configured such that the ferrite core substantially surrounds all but the top face of the coil structure, wherein the power supply that is external to the power transmitter is operable to configure an input DC power to generate the DC power based on the power control signals and provide the DC power to the inverter circuit, and wherein the power supply comprises: a voltage regulator, and a power supply controller configured to: receive the power control signals, generate voltage regulation instructions for altering a DC voltage of the DC power based on the power control signals, wherein the voltage regulation instructions comprises one or more instructions to select a base DC voltage for assignment as the DC voltage of the DC power, and wherein the DC power has a base DC voltage for the DC voltage that is selected from one or more preset DC power voltage levels comprising a first base voltage level that is electrically associated with a first base power level and a second base voltage level that is electrically associated with a second base power level, and 2provide the voltage regulation instructions to the voltage regulator to control the DC voltage of the DC power, and wherein a frequency shift is determined such that an alternating current (AC) output power level for the power signal is greater than the first base power level and less than the second base power level.


Claim 3 of the present application 17/588,531 is identical to claim 7 of US Patent 11,239,709.
Claim 4 of the present application 17/588,531 is identical to claim 2 of US Patent 11,239,709.
Claim 5 of the present application 17/588,531 is identical to claim 5 of US Patent 11,239,709.
Claims 8-10, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 16, 18 of U.S. Patent No. 11239709. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/588,531
US 11,239,709
Claim 8:
A base station for wireless power transfer at an operating frequency selectable from an operating frequency range, the base station comprising: a transmitter controller including a pulse width modulation (PWM) signal generator configured to determine and select the operating frequency from the operating frequency range, the transmitter controller configured to provide power control signals and control a power level of an alternating current (AC) power signal for transmission to a power receiver; an inverter circuit configured to convert a direct current (DC) input power to the AC power signal; a transmitter coil configured to transmit the AC power signal to the power receiver; a power supply external to a power transmitter, wherein the power supply is operable to configure a DC input power based on the power control signals and provide the DC input power to the inverter circuit, wherein the power supply comprises: a voltage regulator, and a power supply controller configured to: (i) receive the power control signals; (ii) generate voltage regulation instructions for altering a DC voltage of the DC input power, wherein the voltage regulation instructions comprise one or more instructions to select the DC voltage of the DC input power, and wherein the DC voltage is selected from one or more preset DC voltage levels comprising a first DC voltage level that is electrically associated with a first AC power signal level and a second DC voltage level that is electrically associated with a second AC power signal level; and (iii) provide the voltage regulation instructions to the voltage regulator to control the DC voltage of the DC input power, and wherein a frequency shift is determined such that an alternating current (AC) output power level is greater than the first AC power signal level and less than the second AC power signal level.
Claim 9: The base station of claim 8, wherein the operating frequency range is about 87 kilohertz (kHz) to about 205 kHz. 
Claim 12: The base station of claim 8, wherein the transmitter coil comprises at least one layer of wound Litz wire and at least a top face.
Claim 13: The base station of claim 12 further comprising a ferrite core comprising at least a top surface that defines a cavity, wherein the transmitter coil is positioned within the cavity such that the ferrite core substantially surrounds all but the top face of the transmitter coil.
Claim 10:
A base station for wireless power transfer at an operating frequency selected from an operating frequency range of about 87 kilohertz (kHz) to about 205 kHz, the base station comprising: a control and communications unit configured to provide power control signals and control a power level of a power signal for transmission to a power receiver, wherein the control and communications unit includes a pulse width modulation (PWM) signal generator for determining and selecting the operating frequency from the operating frequency range; a power supply external to a power transmitter, wherein the power supply is operable to configure a DC power based on the power control signals, wherein the power supply comprises: a voltage regulator, and a power supply controller configured to: receive the power control signals, generate voltage regulation instructions for altering a DC voltage of the DC power based on the power control signals, wherein the voltage regulation instructions comprises one or more instructions to select a base DC voltage for assignment as the DC voltage of the DC power, and wherein the DC power has a base DC voltage for the DC voltage that is selected from one or more preset DC power voltage levels comprising a first base voltage level that is electrically associated with a first base power level and a second base voltage level that is electrically associated with a second base power level, and provide the voltage regulation instructions to the voltage regulator to control the DC voltage of the DC power; an inverter circuit configured to receive the DC power from the power supply external to the power transmitter and convert the DC power to a power signal; a coil structure configured to transmit the power signal to the power receiver, the coil structure comprising at least one layer of wound Litz wire, wherein the coil structure has at least a top face; and 4a shielding structure comprising a ferrite core and defining a cavity, the cavity configured such that the ferrite core substantially surrounds all but the top face of the coil structure, wherein a frequency shift is determined such that an alternating current (AC) output power level for the power signal is greater than the first base power level and less than the second base power level.


Claim 10 of the present application 17/588,531 is identical to claim 18 of US Patent 11,239,709.
Claim 14 of the present application 17/588,531 is identical to claim 16 of US Patent 11,239,709.






Claims 15-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18, 20 of U.S. Patent No. 11239709. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/588,531
US 11,239,709
Claim 15:
A system for wireless power transfer at an operating frequency selectable from an operating frequency range, the system comprising: a power transmitter comprising: a transmitter controller including a pulse width modulation (PWM) signal generator configured to determine and select the operating frequency from the operating frequency range, the transmitter controller configured to provide power control signals to control a power level of an alternating current (AC) power signal for transmission to a power receiver; an inverter circuit configured to convert a direct current (DC) input power to the AC power signal; a transmitter coil configured to transmit the AC power signal to the power receiver; and a power supply external to the power transmitter, wherein the power supply is operable to configure a DC input power based on the power control signals and provide the DC input power to the inverter circuit, wherein the power supply comprises: a voltage regulator, and a power supply controller configured to: (i) receive the power control signals; (ii) generate voltage regulation instructions for altering a DC voltage of the DC input power, wherein the voltage regulation instructions comprise one or more instructions to select the DC voltage of the DC input power, and wherein the DC voltage is selected from one or more preset DC voltage levels comprising a 5 first DC voltage level that is electrically associated with a first AC power signal level and a second DC voltage level that is electrically associated with a second AC power signal level; and (iii) provide the voltage regulation instructions to the voltage regulator to control the DC voltage of the DC input power, and wherein a frequency shift is determined such that an alternating current (AC) output power level is greater than the first AC power signal level and less than the second AC power signal level.
Claim 16: The system of claim 15, wherein the operating frequency range is about 87 kilohertz (kHz) to about 205 kHz.
Claim 20: The system of claim 15 further comprising a ferrite core comprising at least a top surface that defines a cavity, and wherein the transmitter coil comprises at least one layer of wound Litz wire and at least a top face, and wherein the transmitter coil is positioned within the cavity such that the ferrite core substantially surrounds all but the top face of the transmitter coil.

Claim 17:
A system for wireless power transfer at an operating frequency selected from an operating frequency range, the operating frequency range being about 87 kilohertz (kHz) to about 205 kHz, the system comprising: a power transmitter including 5a control and communications unit configured to provide power control signals to control a power level of a power signal for transmission to a power receiver, wherein the control and communications unit includes a pulse width modulation (PWM) signal generator for determining and selecting the operating frequency from the operating frequency range, an inverter circuit configured to receive a direct current (DC) power and convert the DC power to a power signal, a coil structure configured to transmit the power signal to the power receiver, the coil structure comprising at least one layer of wound Litz wire, wherein the coil structure has at least a top face, and a shielding structure comprising a ferrite core and defining a cavity, the cavity configured such that the ferrite core substantially surrounds all but the top face of the coil structure; and a power supply that is external to the power transmitter and operable to configure the DC power based on the power control signals, wherein the power supply comprises: a voltage regulator to configure the DC power to have a base DC voltage for the DC voltage, and a power supply controller configured to receive the power control signals, generate voltage regulation instructions for altering the DC power based on the power control signals, wherein the voltage regulation instructions comprises one or more instructions to select the base DC voltage for assignment as the DC voltage of the DC power, wherein the base DC voltage is selected from one or more preset DC power voltage levels comprising a first base voltage level that is electrically associated with a first base power level and a second base voltage level that is electrically associated with a second base power level, and provide the voltage regulation instructions to the voltage regulator to configure the DC voltage of the DC power, and wherein a frequency shift is determined such that an alternating current (AC) output power level for the power signal is greater than the first base power level and less than the second base power level.



Claim 17 of the present application 17/588,531 is identical to claim 18 of US Patent 11,239,709.
Claim 19 of the present application 17/588,531 is identical to claim 20 of US Patent 11,239,709.
Allowable Subject Matter
Claims 6, 11, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2013/0058380 A1); Fig. 1
Server et al. (US 2016/0006289 A1); Fig. 1
Ahn et al. (US 2005/0288743 A1); Fig. 1-2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842          
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842